Citation Nr: 9901923	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-08 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for a skin 
rash.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  Medical evidence shows that the veterans service-
connected skin rash is manifested by discoloration of the 
skin in both exposed and nonexposed areas, with a history of 
slight exfoliation, exudation or itching and without 
extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent for skin 
rash have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A June 1997 rating decision granted service connection for a 
skin rash with an evaluation of 0 percent effective the day 
following the veterans release from service.  

Service medical records indicated that the veterans 
enlistment examination is negative for skin diseases.  He was 
first examined for a skin problem in October 1994.  The 
examiner noted that the rash on the skin was a discoloration 
along the back of the neck and medial L and R of ABS.  
Discoloration is brownish in color.  The area was negative 
for pain upon palpitation, redness and edema.  Light scaling 
was noted and tinea versicolor was diagnosed.  Medication was 
prescribed and the veteran was instructed to return to the 
clinic in 10 days.

A record from November 1994 shows that the veteran indicated 
that the medications were providing little relief.  
Medication was prescribed in April 1995.

In July 1995 an examiner observed a slight patchy skin 
discoloration on the veteran's right anterior area below the 
pectoralis, and the left anterior area of the abdomen in the 
left upper and lower quadrants.  Also noted was a large white 
patch on the right posterior neck.  A dermatologist diagnosed 
tinea versicolor and eczema on the right side of the 
veteran's neck.  He also found hyper- and hypopigmented areas 
with fine scaling on the back and chest and prescribed 
another topical cream.

In August 1995 the veteran reported that the medication was 
working, but that he ran out.  The examiner noted 
hyperpigmented scaling patches on the veteran's upper trunk 
and diagnosed tinea versicolor.  

At the time of his October 1996 discharge the veteran waived 
a medical examination but reported a history of skin disease.

In December of 1996 the veteran filed his application for 
benefits for several disorders.  During a January 1997 
Department of Veterans Affairs (VA) physical examination the 
veteran reportedly had a dark red/brown rash on the back of 
his neck and under the left pectoral with slight induration.  
The veteran reported that his neck rash was tender and often 
pruritic.  The diagnosis was probable contact dermatitis.  A 
general health examination was performed later that month by 
another doctor who diagnosed a fungoid skin lesion on the 
neck and [illegible] rash on chest.

An April 1997 dermatological consultation resulted in a 
diagnosis of acanthosis nigricans.  In May 1997 the veteran 
reported to the VA Medical Center in Bakersfield, California 
where a maculopapular rash [with] scaling was observed.  
A fungal infection of the right axilla was diagnosed and a 
cream was prescribed.

On this appeal, the veteran contends that his service-
connected skin disorder meets the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.118, Code 7806.

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Disability evaluations are determined by the 
application of VAs Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1998).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veterans 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The veteran is rated under 38 C.F.R. § 4.118, Code 7806, 
eczema.  The evaluation will depend upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the manifestations of the 
disease.  38 C.F.R. § 4.118 (1998).

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, Code 
7806 (1998).


Analysis

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claim.  The veteran has 
been afforded a VA examination and VAMC treatment records 
have been obtained.  The Board notes that the file contains a 
group of records with a note that reads: [t]hese records 
not considered in rating 6/12/97 they were recently 
received.  The only relevant record therein is the 
veteran's report of medical history at the time of his 
discharge in which he indicates a positive history for skin 
disease, a fact not in controversy in this case.  The Board 
finds that the veteran was not prejudiced by the lack of 
consideration of these records since they contain no evidence 
not previously part of the record and considered by the RO in 
its rating.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).

All of the service medical records and VA exam reports 
indicate that the veteran has a rash on the back of his neck 
and on his abdomen.  Three of the examinations note scaling 
or light scaling.  No records report exudation although the 
veteran reports a history of such.  The Board notes that the 
rash occurs on an unexposed area on the veteran's abdomen, 
and an exposed area on the right side of the back of the 
veteran's neck.  

As a result of the above descriptions of exudation (scaling) 
and the involvement of an exposed area (the neck), as well as 
the resolution of the benefit of the doubt in favor of the 
veteran, the Board assigns a rating of 10 percent for his 
service-connected skin disorder.  In reaching the above 
determination, the Board has considered Parts 3 and 4 of 
38 C.F.R., but does not find any regulatory provision that 
would be applicable to the facts in this case which would 
afford a higher evaluation than 10 percent.  The medical 
evidence does not show and the veteran does not contend that 
his skin rash causes constant exudation or itching.  The 
medical findings show the rash is evident and recurrent in 
several limited areas.  The veteran does not contend and the 
probative evidence does not show that the rash causes 
extensive lesions or marked disfigurement.  For these 
reasons, the Board finds that an evaluation in excess of 10 
percent is not demonstrated.  


ORDER

Entitlement to rating of 10 percent for skin rash is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
